Citation Nr: 1523877	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-24 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from October 1973 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  

The Board has recharacterized the psychiatric disability claim on appeal to include all psychiatric disabilities in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The February 2013 rating decision denied service connection for a psychiatric disability.  The Veteran submitted what the Board construes as a timely notice of disagreement (NOD) in September 2013.  See also VA From 21-0820 where RO construes September 4, 2013 correspondence as an NOD.  A statement of the case (SOC) does not appear in the record.  38 C.F.R. § 20.201.  Therefore, the Board must remand that matter pending the issuance of an SOC to the Veteran and receipt of a timely Substantive Appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As explained in the Introduction, the RO denied service connection for a psychiatric disability in a February 2013 rating decision.  The Veteran filed a timely NOD in September 2013.  The filing of an NOD signals the initiation of an appeal in a claim.  38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely NOD has been filed, an SOC addressing the issue must be furnished to the Veteran.  The current lack of an SOC with respect to the claim is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Manlincon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue an SOC addressing the issue of entitlement to service connection for a psychiatric disability.  To perfect an appeal to the Board, the Veteran must still timely file a substantive appeal (i.e., VA Form 9) after issuance of the SOC addressing the claim.  The Veteran should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected the matter should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




